[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiffs, a group comprised of University of Bridgeport (UB) students, donors, alumni, as well as a life trustee and former trustee, seek a declaratory judgment, an injunction and a writ of mandamus, in this action against UB, its Board of Trustees, the Professors World Peace Academy (PWPA), and the state Board of Governors of Higher Education (BGHE). A substantially similar action was the subject of an earlier memorandum of decision by the undersigned dated July 29, 1993. The earlier case (docket no. 93 0131577) was dismissed for lack of subject matter jurisdiction pursuant to Practice Book 142 et seq. The plaintiffs have commenced this new action bearing the above docket number which adds several plaintiffs and expands on their claim of standing to challenge the validity of an agreement between the defendants UB and the PWPA, an entity funded by the Unification Church founded by the Reverend Sun Myung Moon.
The defendants have again filed motions (#110, #115, #120) to dismiss this action on the grounds that this court lacks subject matter jurisdiction. The motions to dismiss are directed at, among others, three individuals claiming to be UB students, viz., Katz, Abdullah and Stevens. I have concluded that there are questions of fact regarding whether the injury stated by the alleged students is sufficient to confer standing. "When issues of fact are necessary to the determination of a court's jurisdiction, due process requires that a trial-like hearing be CT Page 301 held, in which an opportunity is provided to present evidence and cross-examine adverse witnesses." Lampasana v. Jacobs, 7 Conn. App. 639,642-43, 509 A.2d 1089 (1986); see also Standard Tallow Corp. v. Jowdy,190 Conn. 48, 459 A.2d 503 (1983).
Therefore, in order to properly address the motion to dismiss with respect to the three students it will be necessary to conduct a hearing, which will be limited to the issues of how the three students' "contractual interest[s] in educational benefits and certification opportunities" are endangered by reason of the agreement between UB and the PWPA, and the connection between such endangerment and the relief sought.1
The hearing will commence at 2:00 p.m., Thursday, January 27, 1994, before the undersigned.
So Ordered.
Dated at Stamford, Connecticut, this 13th day of January, 1994.
William B. Lewis, Judge